--------------------------------------------------------------------------------

EXHIBIT 10.1


PROGENICS PHARMACEUTICALS, INC.
2005 STOCK INCENTIVE PLAN


(Effective as of June 12, 2013)


1.  
PURPOSE



The purpose of the Progenics Pharmaceuticals, Inc. 2005 Stock Incentive Plan is
to further align the interests of employees, officers, non-employee directors
and other individual service providers with those of the stockholders by
providing incentive compensation opportunities tied to the performance of the
Common Stock and by promoting increased ownership of the Common Stock by such
individuals. The Plan is also intended to advance the interests of the Company
and its stockholders by attracting, retaining and motivating key personnel upon
whose judgment, initiative and effort the successful conduct of the Company's
business is largely dependent.
 
2.  
DEFINITIONS



Wherever the following capitalized terms are used in the Plan, they shall have
the meanings specified below:
 
(a)
Award means an award of a Stock Option, Stock Appreciation Right, Restricted
Stock Award, Stock Unit Award, Stock Award or Performance Award granted under
the Plan.
(b)
Award Agreement means a written or electronic agreement entered into between the
Company and a Participant setting forth the terms and conditions of an Award.
(c)
Board means the Board of Directors of the Company.
(d)
Change in Control shall have the meaning set forth in Section 13.2 hereof.
(e)
Code means the Internal Revenue Code of 1986, as amended.
(f)
Committee means the Compensation Committee of the Board or a successor thereof,
or any other committee of the Board appointed by the Board to administer the
Plan from time to time.
(g)
Common Stock means the Company's Common Stock, par value $.0013 per share.
(h)
Company means Progenics Pharmaceuticals, Inc., a Delaware corporation.
(i)
Date of Grant means the date on which an Award under the Plan is granted by the
Committee, or such later date as the Committee may specify to be the effective
date of an Award.
(j)
Disability means a Participant being considered "disabled" within the meaning of
Section 409A(a)(2)(C) of the Code, unless otherwise provided in an Award
Agreement.
(k)
Eligible Person means any person who is an employee, officer, director,
consultant, advisor or other individual service provider of the Company or any
Subsidiary, as determined by the Committee, or any person who is determined by
the Committee to be a prospective employee, officer, director, consultant,
advisor or other individual service provider of the Company or any Subsidiary.
(l)
Exchange Act means the Securities Exchange Act of 1934, as amended.
(m)
Fair Market Value with respect to the value of a share of Common Stock as of a
particular day, shall mean the last reported sale price (as reported on the
NASDAQ) of the Common Stock on such day (unless such day is not a trading day,
in which case, on the last trading day immediately preceding such day on which
the Common Stock is traded on the NASDAQ). If the Common Stock is not listed on
the NASDAQ, the Committee shall determine in good faith the Fair Market Value in
whatever manner it considers appropriate, taking into account to the extent
necessary the requirements of Section 409A of the Code.
(n)
Incentive Stock Option means a Stock Option granted under Section 6 hereof that
is intended to meet the requirements of section 422 of the Code and the
regulations promulgated thereunder.
(o)
NASDAQ means The NASDAQ Stock Market's National Market.
(p)
Nonqualified Stock Option means a Stock Option granted under Section 6 hereof
that is not an Incentive Stock Option.
(q)
Participant means any Eligible Person who holds an outstanding Award under the
Plan.

 
1

--------------------------------------------------------------------------------

(r)
Performance Awards means an Award under Section 11 hereof entitling a
Participant to a payment in cash at the end of a performance period, if the
performance and other conditions established by the Committee are satisfied.
(s)
Plan means this Progenics Pharmaceuticals, Inc. 2005 Stock Incentive Plan as
amended herein, and as may be amended from time to time, effective as provided
in Section 15.1 hereof.
(t)
Restricted Stock Award means a grant of shares of Common Stock to an Eligible
Person under Section 8 hereof that are issued subject to such vesting and
transfer restrictions and such other conditions as are set forth in the Plan and
the applicable Award Agreement.
(u)
Section 162(m) Award means any Award that is intended to qualify for the
"performance-based" compensation exception under section 162(m) of the Code and
the regulations promulgated thereunder.
(v)
Service means a Participant's employment or other service relationship with the
Company or any Subsidiary.
(w)
Stock Appreciation Right means a contractual right granted to an Eligible Person
under Section 7 hereof entitling such Eligible Person to receive a payment,
representing the difference between the base price per share of the right and
the Fair Market Value of a share of Common Stock at such time, and subject to
such conditions, as are set forth in the Plan and the applicable Award
Agreement.
(x)
Stock Award means a grant of shares of Common Stock to an Eligible Person under
Section 10 hereof entitling a Participant to shares of Common Stock that are
issued free of transfer restrictions and forfeiture conditions.
(y)
Stock Option means a contractual right granted to an Eligible Person under
Section 6 hereof to purchase shares of Common Stock at such time and price, and
subject to such conditions, as are set forth in the Plan and the applicable
Award Agreement.
(z)
Stock Unit Award means a contractual right granted to an Eligible Person under
Section 9 hereof representing notional unit interests equal in value to a share
of Common Stock to be paid and distributed at such times, and subject to such
conditions, as are set forth in the Plan and the applicable Award Agreement.
 (aa)
Subsidiary means an entity (whether or not a corporation) that is wholly or
majority owned or controlled, directly or indirectly, by the Company, or any
other affiliate of the Company that is so designated, from time to time, by the
Committee; provided, however, that with respect to Incentive Stock Options, the
term "Subsidiary" shall include only an entity that qualifies under section
424(f) of the Code as a "subsidiary corporation" with respect to the Company.

 
3.  
ADMINISTRATION



Section 3.1                          Committee Members. The Plan shall be
administered by a Committee comprised of no fewer than two members of the
Board. It is intended that each Committee member shall satisfy the requirements
for (i) an "independent director" under rules adopted by the NASDAQ, (ii) a
"nonemployee director" for purposes of such Rule 16b-3 under the Exchange Act
and (iii) an "outside director" under section 162(m) of the Code. No member of
the Committee shall be liable for any action or determination made in good faith
by the Committee with respect to the Plan or any Award hereunder.


Section 3.2                          Committee Authority. The Committee shall
have such powers and authority as may be necessary or appropriate for the
Committee to carry out its functions as described in the Plan. Subject to the
express limitations of the Plan, the Committee shall have authority in its
discretion to determine the Eligible Persons to whom, and the time or times at
which, Awards may be granted, the number of shares, units or other rights
subject to each Award, the exercise, base or purchase price of an Award (if
any), the time or times at which an Award will become vested, exercisable or
payable, the performance criteria, performance goals and other conditions of an
Award, the duration of the Award, and all other terms of the Award. Subject to
the terms of the Plan, the Committee shall have the authority to amend the terms
of an Award in any manner that is not inconsistent with the Plan, provided that
no such action shall adversely affect the rights of a Participant with respect
to an outstanding Award without the Participant's consent. The Committee shall
also have discretionary authority to interpret the Plan, to make all factual
determinations under the Plan, and to make all other determinations necessary or
advisable for Plan administration, including, without limitation, to correct any
defect, to supply any omission or to reconcile any inconsistency in the Plan or
any Award Agreement hereunder. The Committee may prescribe, amend, and rescind
rules and regulations relating to the Plan. The Committee's determinations under
the Plan need not be uniform and may be made by the Committee selectively among
Participants and Eligible Persons, whether or not such persons are similarly
situated. The Committee shall, in its discretion, consider such factors as it
deems relevant in making its interpretations, determinations and actions under
the Plan including, without limitation, the recommendations or advice of any
officer or employee of the Company or such attorneys, consultants, accountants
or other advisors as it may select. All interpretations, determinations, and
actions by the Committee shall be final, conclusive, and binding upon all
parties.


2

--------------------------------------------------------------------------------

Section 3.3                          Delegation of Authority. The Committee
shall have the right, from time to time, to delegate to one or more officers of
the Company the authority of the Committee to grant Awards under the Plan,
subject to the requirements of section 157(c) of the Delaware General
Corporation Law (or any successor provision) and such other limitations as the
Committee shall determine. In no event shall any such delegation of authority be
permitted with respect to Awards to any members of the Board or to any Eligible
Person who is subject to Rule 16b-3 under the Exchange Act or who is a covered
employee under section 162(m) of the Code. The Committee shall also be permitted
to delegate, to any appropriate officer or employee of the Company,
responsibility for performing ministerial functions under the Plan. In the event
that the Committee's authority is delegated to officers or employees in
accordance with the foregoing, all provisions of the Plan relating to the
Committee shall be interpreted in a manner consistent with the foregoing by
treating any such reference as a reference to such officer or employee for such
purpose. Any action undertaken in accordance with the Committee's delegation of
authority hereunder shall have the same force and effect as if such action was
undertaken directly by the Committee and shall be deemed for all purposes of the
Plan to have been taken by the Committee.


Section 3.4                          Grants to Non-Employee Directors. Any
Awards or formula for granting Awards under the Plan made to non-employee
directors shall be approved by the Board. With respect to awards granted to such
directors, all rights, powers and authorities vested in the Committee under the
Plan shall instead be exercised by the Board, and all provisions of the Plan
relating to the Committee shall be interpreted in a manner consistent with the
foregoing by treating any such reference as a reference to the Board for such
purpose.
 
4.  
SHARES SUBJECT TO THE PLAN



Section 4.1                          Share Limitation. Subject to adjustment
pursuant to Section 4.2 hereof, the maximum aggregate number of shares of Common
Stock which may be issued under all Awards granted to Participants under the
Plan shall be 10,450,000 shares. Shares of Common Stock issued under the Plan
may be either authorized but unissued shares or shares held in the Company's
treasury. Shares of Common Stock subject to Awards of Stock Options or Stock
Appreciation Rights that are settled in Common Stock shall be counted against
the maximum share limitations of this Section 4.1 as one share of Common Stock
for every share of Common Stock subject thereto, regardless of the number of
shares of Common Stock actually issued to settle the Stock Option or Stock
Appreciation Right upon exercise. Shares of Common Stock subject to Awards of
Restricted Stock Awards, Stock Unit Awards, Stock Awards, or share-based
Performance Awards, if any, shall be counted against the maximum share
limitations of this Section 4.1 as 1.2 shares of Common Stock for every share of
Common Stock subject thereto. To the extent that any Award under the Plan
payable in shares of Common Stock is forfeited, cancelled, returned to the
Company for failure to satisfy vesting requirements or upon the occurrence of
other forfeiture events, or otherwise terminates, in whole or in part, without
payment being made thereunder, the shares of Common Stock remaining subject
thereto at the time of such forfeiture, cancellation, return or other
termination will no longer be counted against the foregoing maximum share
limitations and may again be made subject to Awards under the Plan pursuant to
such limitations. Awards under the Plan that are settled in cash and not in
shares of Common Stock shall not be counted against the foregoing maximum share
limitations. Shares that are withheld from an Award by the Participant in
payment of the exercise or purchase price or separately surrendered by the
Participant, or taxes relating to such an Award shall be deemed to constitute
delivered shares and will not be available for future Awards under the Plan.


3

--------------------------------------------------------------------------------

Section 4.2                          Adjustments. If there shall occur any
change with respect to the outstanding shares of Common Stock by reason of any
recapitalization, reclassification, stock dividend, extraordinary dividend,
stock split, reverse stock split, or other distribution with respect to the
shares of Common Stock, or any merger, reorganization, consolidation,
combination, spin-off or other similar corporate change, or any other change
affecting the Common Stock, the Committee shall, in the manner and to the extent
that it deems appropriate and equitable to the Participants and consistent with
the terms of the Plan, cause an adjustment to be made in (i) the maximum numbers
and kind of shares provided in Section 4.1 hereof, (ii) the maximum numbers and
kind of shares or units set forth in Sections 6.1, 7.1, 8.1, 9.1 and 10.1
hereof, (iii) the numbers and kind of shares of Common Stock, units, or other
rights subject to then outstanding Awards, (iv) the price for each share or unit
or other right subject to then outstanding Awards, (v) the performance measures
or goals relating to an Award and (vi) any other terms of an Award that are
affected by the event to prevent dilution or enlargement of a Participant's
rights under an Award. Notwithstanding the foregoing, in the case of Incentive
Stock Options, any such adjustments shall, to the extent practicable, be made in
a manner consistent with the requirements of section 424(a) of the Code.
 
5.  
PARTICIPATION AND AWARDS

 
Section 5.1                          Designation of Participants. All Eligible
Persons are eligible to be designated by the Committee to receive Awards and
become Participants under the Plan. The Committee has the authority, in its
discretion, to determine and designate from time to time those Eligible Persons
who are to be granted Awards, the types of Awards to be granted and the number
of shares of Common Stock or units subject to Awards granted under the Plan. In
selecting Eligible Persons to be Participants and in determining the type and
amount of Awards to be granted under the Plan, the Committee shall consider any
and all factors that it deems relevant or appropriate.


Section 5.2                          Determination of Awards. The Committee
shall determine the terms and conditions of all Awards granted to Participants
in accordance with its authority under Section 3.2 hereof. An Award may consist
of one type of right or benefit hereunder or of two or more such rights or
benefits granted in tandem or in the alternative. In the case of any fractional
share or unit resulting from the grant, vesting, payment or crediting of
dividends or dividend equivalents under an Award, the Committee shall have the
discretionary authority to (i) disregard such fractional share or unit, (ii)
round such fractional share or unit to the nearest lower or higher whole share
or unit, or (iii) convert such fractional share or unit into a right to receive
a cash payment. To the extent deemed necessary by the Committee, an Award shall
be evidenced by an Award Agreement as described in Section 14.1 hereof.
 
6.  
STOCK OPTIONS



Section 6.1                          Grant of Stock Option. A Stock Option may
be granted to any Eligible Person selected by the Committee. Subject to the
provisions of Section 6.7 hereof and section 422 of the Code, each Stock Option
shall be designated, in the discretion of the Committee, as an Incentive Stock
Option or as a Nonqualified Stock Option. The maximum number of shares of Common
Stock that may be subject to Stock Options granted to any Participant during any
calendar year shall be limited to 750,000 shares (subject to adjustment as
provided in Section 4.2 hereof).


Section 6.2                          Exercise Price. The exercise price per
share of a Stock Option shall not be less than 100 percent of the Fair Market
Value of the shares of Common Stock on the Date of Grant, provided that the
Committee may in its discretion specify for any Stock Option an exercise price
per share that is higher than the Fair Market Value on the Date of Grant.


Section 6.3                          Vesting of Stock Options. The Committee
shall in its discretion prescribe the time or times at which, or the conditions
upon which, a Stock Option or portion thereof shall become vested and/or
exercisable. The requirements for vesting and exercisability of a Stock Option
may be based on the continued Service of the Participant with the Company or a
Subsidiary for a specified time period (or periods) or on the attainment of a
specified performance goal (or goals) established by the Committee in its
discretion. The Committee may, in its discretion, accelerate the vesting or
exercisability of any Stock Option at any time.


4

--------------------------------------------------------------------------------

Section 6.4                          Term of Stock Options. The Committee shall
in its discretion prescribe in an Award Agreement the period during which a
vested Stock Option may be exercised, provided that the maximum term of a Stock
Option shall be ten years from the Date of Grant. A Stock Option may be earlier
terminated as specified by the Committee and set forth in an Award Agreement
upon or following the termination of a Participant's Service with the Company or
any Subsidiary, including by reason of voluntary resignation, death, Disability,
termination for cause or any other reason. Except as otherwise provided in this
Section 6 or in an Award Agreement, no Stock Option may be exercised at any time
during the term thereof unless the Participant is then in the Service of the
Company or one of its Subsidiaries.


Section 6.5                          Stock Option Exercise; Tax
Withholding. Subject to such terms and conditions as shall be specified in an
Award Agreement, a Stock Option may be exercised in whole or in part at any time
during the term thereof by notice in the form required by the Company, together
with payment of the aggregate exercise price therefor and applicable withholding
tax. Payment of the exercise price shall be made in the manner set forth in an
Award Agreement, unless otherwise provided by the Committee: (i) in cash or by
cash equivalent acceptable to the Committee; (ii) by payment in shares of Common
Stock that have been held by the Participant for at least six months (or such
period as the Committee may deem appropriate for accounting purposes or
otherwise), valued at the Fair Market Value of such shares on the date of
exercise; (iii) through an open-market broker-assisted sales transaction
pursuant to which the Company is promptly delivered the amount of proceeds
necessary to satisfy the exercise price; (iv) by a combination of the foregoing
methods; or (v) by such other method as may be approved by the Committee and set
forth in an Award Agreement. In addition to and at the time of payment of the
exercise price, the Participant shall pay to the Company the full amount of any
and all applicable income tax, employment tax and other amounts required to be
withheld in connection with such exercise, payable under such of the methods
described above for the payment of the exercise price as may be approved by the
Committee and set forth in an Award Agreement.


Section 6.6                          Limited Transferability of Nonqualified
Stock Options. All Stock Options shall be nontransferable except (i) upon the
Participant's death, in accordance with Section 14.3 hereof or (ii) in the case
of Nonqualified Stock Options only, for the transfer of all or part of the Stock
Option to a Participant's "family member" (as defined for purposes of the Form
S-8 registration statement under the Securities Act of 1933), or as otherwise
permitted by the Committee, in each case as may be approved by the Committee in
its discretion at the time of proposed transfer. The transfer of a Nonqualified
Stock Option may be subject to such terms and conditions as the Committee may in
its discretion impose from time to time.  Subsequent transfers of a Nonqualified
Stock Option shall be prohibited other than in accordance with Section 14.3
hereof.


Section 6.7                          Additional Rules for Incentive Stock
Options.
 
(i)
Eligibility. An Incentive Stock Option may only be granted to an Eligible Person
who is considered an employee under Treasury Regulation §1.421-7(h) of the
Company or any Subsidiary.
(ii)
Annual Limits. No Incentive Stock Option shall be granted to an Eligible Person
as a result of which the aggregate Fair Market Value (determined as of the Date
of Grant) of the stock with respect to which Incentive Stock Options are
exercisable for the first time in any calendar year under the Plan and any other
stock option plans of the Company or any Subsidiary would exceed $100,000,
determined in accordance with section 422(d) of the Code. This limitation shall
be applied by taking Incentive Stock Options into account in the order in which
granted.
(iii)
Ten Percent Stockholders. If a Stock Option granted under the Plan is intended
to be an Incentive Stock Option, and if the Participant, at the time of grant,
owns stock possessing ten percent or more of the total combined voting power of
all classes of Common Stock of the Company or any Subsidiary, then (A) the Stock
Option exercise price per share shall in no event be less than 110 percent of
the Fair Market Value of the Common Stock on the date of such grant and (B) such
Stock Option shall not be exercisable after the expiration of five years
following the date such Stock Option is granted.
(iv)
Termination of Employment. An Award of an Incentive Stock Option may provide
that such Stock Option may be exercised not later than 3 months following
termination of employment of the Participant with the Company and all
Subsidiaries, or not later than one year following death or a permanent and
total disability within the meaning of section 22(e)(3) of the Code, as and to
the extent determined by the Committee to comply with the requirements of
section 422 of the Code.

 
5

--------------------------------------------------------------------------------

(v)
Other Terms and Conditions; Nontransferability. Any Incentive Stock Option
granted hereunder shall contain such additional terms and conditions, not
inconsistent with the terms of the Plan, as are deemed necessary or desirable by
the Committee, which terms, together with the terms of the Plan, shall be
intended and interpreted to cause such Incentive Stock Option to qualify as an
"incentive stock option" under section 422 of the Code. An Award Agreement for
an Incentive Stock Option may provide that such Stock Option shall be treated as
a Nonqualified Stock Option to the extent that certain requirements applicable
to "incentive stock options" under the Code shall not be satisfied. An Incentive
Stock Option shall by its terms be nontransferable other than by will or by the
laws of descent and distribution, and shall be exercisable during the lifetime
of a Participant only by such Participant.
(vi)
Disqualifying Dispositions. If shares of Common Stock acquired by exercise of an
Incentive Stock Option are disposed of within two years following the Date of
Grant or one year following the transfer of such shares to the Participant upon
exercise, the Participant shall, promptly following such disposition, notify the
Company in writing of the date and terms of such disposition and provide such
other information regarding the disposition as the Company may reasonably
require.



Section 6.8                          Repricing of Stock Options
Prohibited. Subject to the anti-dilution adjustment provisions contained in
Section 4.2 hereof, without the prior approval of the Company's stockholders,
evidenced by a majority of votes cast, neither the Committee nor the Board shall
cause the cancellation, substitution or amendment of a Stock Option that would
have the effect of reducing the exercise price of such a Stock Option previously
granted under the Plan, or otherwise approve any modification to such a Stock
Option that would be treated as a "repricing."
 
7.  
STOCK APPRECIATION RIGHTS



Section 7.1                          Grant of Stock Appreciation Rights. A Stock
Appreciation Right may be granted to any Eligible Person selected by the
Committee. Stock Appreciation Rights may be granted on a basis that allows for
the exercise of the right by the Participant or that provides for the automatic
payment of the right upon a specified date or event. The maximum number of
shares of Common Stock that may be subject to Stock Appreciation Rights granted
to any Participant during any calendar year shall be limited to 750,000 shares
(subject to adjustment as provided in Section 4.2 hereof).


Section 7.2                          Freestanding Stock Appreciation Rights. A
Stock Appreciation Right may be granted without any related Stock Option. The
Committee shall in its discretion prescribe the time or times at which, or the
conditions upon which, a Stock Appreciation Right or portion thereof shall
become vested and/or exercisable. The requirements for vesting and
exercisability of a Stock Appreciation Right may be based on the continued
Service of a Participant with the Company or a Subsidiary for a specified time
period (or periods) or on the attainment of a specified performance goal (or
goals) established by the Committee in its discretion. A Stock Appreciation
Right will be exercisable or payable at such time or times as determined by the
Committee, provided that the maximum term of a Stock Appreciation Right shall be
ten years from the Date of Grant.  The Committee may, in its discretion,
accelerate the vesting or exercisability of any Stock Appreciation Right at any
time. The base price of a Stock Appreciation Right granted without any related
Stock Option shall be determined by the Committee in its sole discretion;
provided, however, that the base price per share of any such freestanding Stock
Appreciation Right shall not be less than 100 percent of the Fair Market Value
of the shares of Common Stock on the Date of Grant.


Section 7.3                          Tandem Stock Option/Stock Appreciation
Rights. A Stock Appreciation Right may be granted in tandem with a Stock Option,
either at the time of grant or at any time thereafter during the term of the
Stock Option. A tandem Stock Option/Stock Appreciation Right will entitle the
holder to elect, as to all or any portion of the number of shares subject to the
Award, to exercise either the Stock Option or the Stock Appreciation Right,
resulting in the reduction of the corresponding number of shares subject to the
right so exercised as well as the tandem right not so exercised. A Stock
Appreciation Right granted in tandem with a Stock Option hereunder shall have a
base price per share equal to the per share exercise price of the Stock Option,
will be vested and exercisable at the same time or times that a related Stock
Option is vested and exercisable, and will expire no later than the time at
which the related Stock Option expires.


6

--------------------------------------------------------------------------------

Section 7.4                          Payment of Stock Appreciation Rights. A
Stock Appreciation Right will entitle the holder, upon exercise or other payment
of the Stock Appreciation Right, as applicable, to receive an amount determined
by multiplying: (i) the excess of the Fair Market Value of a share of Common
Stock on the date of exercise or payment of the Stock Appreciation Right over
the base price of such Stock Appreciation Right, by (ii) the number of shares as
to which such Stock Appreciation Right is exercised or paid. Payment of the
amount determined under the foregoing may be made, as approved by the Committee
and set forth in the Award Agreement, in shares of Common Stock valued at their
Fair Market Value on the date of exercise or payment, in cash, or in a
combination of shares of Common Stock and cash, subject to applicable tax
withholding requirements.


Section 7.5                          Repricing of Stock Appreciation Rights
Prohibited. Subject to the anti-dilution adjustment provisions contained in
Section 4.2 hereof, without the prior approval of the Company's stockholders,
evidenced by a majority of votes cast, neither the Committee nor the Board shall
cause the cancellation, substitution or amendment of a Stock Appreciation Right
that would have the effect of reducing the base price of such a Stock
Appreciation Right previously granted under the Plan, or otherwise approve any
modification to such a Stock Appreciation Right that would be treated as a
"repricing."


8.           RESTRICTED STOCK AWARDS


Section 8.1                          Grant of Restricted Stock Awards. A
Restricted Stock Award may be granted to any Eligible Person selected by the
Committee. The Committee may require the payment by the Participant of a
specified purchase price in connection with any Restricted Stock Award. The
Committee may grant Restricted Stock Awards that are Section 162(m) Awards, as
well as Restricted Stock Awards that are not Section 162(m) Awards. The maximum
number of shares of Common Stock that may be subject to Restricted Stock Awards
granted to a Participant during any one calendar year shall be limited to
250,000 shares (subject to adjustment as provided in Section 4.2 hereof).


Section 8.2                          Vesting Requirements. The restrictions
imposed on shares of Common Stock granted under a Restricted Stock Award shall
lapse in accordance with the vesting requirements specified by the Committee in
the Award Agreement. The requirements for vesting of a Restricted Stock Award
may be based on the continued Service of the Participant with the Company or its
Subsidiaries for a specified time period (or periods) or on the attainment of a
specified performance goal (or goals) established by the Committee in its
discretion. The Committee may, in its discretion, accelerate the vesting of a
Restricted Stock Award at any time. In the case of any Restricted Stock Award
that is a Section 162(m) Award, any such performance-based vesting requirements
shall be based upon the performance criteria identified in Section 12.2 hereof,
and the terms of the Award shall otherwise comply with the requirements
described in Section 12.3 hereof. If the vesting requirements of a Restricted
Stock Award shall not be satisfied, the Award shall be forfeited and the shares
of Common Stock subject to the Award shall be returned to the Company. In the
event that the Participant paid any purchase price with respect to such
forfeited shares, unless otherwise provided by the Committee in an Award
Agreement, the Company will refund to the Participant the lesser of (i) such
purchase price and (ii) the Fair Market Value of such shares on the date of
forfeiture.


Section 8.3                          Restrictions. Shares granted under any
Restricted Stock Award may not be transferred, assigned or subject to any
encumbrance, pledge, or charge until all applicable restrictions are removed or
have expired, unless otherwise allowed by the Committee. Failure to satisfy any
applicable restrictions shall result in the shares subject to the Restricted
Stock Award being forfeited and returned to the Company. In the event that the
Participant paid any purchase price with respect to such forfeited shares,
unless otherwise provided by the Committee in an Award Agreement, the Company
will refund to the Participant the lesser of (i) such purchase price and (ii)
the Fair Market Value of such shares on the date of forfeiture. The Committee
may require in an Award Agreement that certificates representing the shares
granted under a Restricted Stock Award bear a legend making appropriate
reference to the restrictions imposed, and that certificates representing the
shares granted or sold under a Restricted Stock Award will remain in the
physical custody of an escrow holder until all restrictions are removed or have
expired.


7

--------------------------------------------------------------------------------

Section 8.4                            Rights as Stockholder. Subject to the
foregoing provisions of this Section 8 and the applicable Award Agreement, the
Participant shall have all rights of a stockholder with respect to the shares
granted to the Participant under a Restricted Stock Award, including the right
to vote the shares and receive all dividends and other distributions paid or
made with respect thereto, unless the Committee determines otherwise at the time
the Restricted Stock Award is granted. The Committee may provide in an Award
Agreement for the payment of dividends and distributions to the Participant at
such times as paid to stockholders generally or at the times of vesting or other
payment of the Restricted Stock Award.


Section 8.5                             Section 83(b) Election. If a Participant
makes an election pursuant to section 83(b) of the Code with respect to a
Restricted Stock Award, the Participant shall file, within 30 days following the
Date of Grant, a copy of such election with the Company and with the Internal
Revenue Service, in accordance with the regulations under section 83 of the
Code. The Committee may provide in an Award Agreement that the Restricted Stock
Award is conditioned upon the Participant's making or refraining from making an
election with respect to the Award under section 83(b) of the Code.


9.           STOCK UNIT AWARDS


Section 9.1                             Grant of Stock Unit Awards. A Stock Unit
Award may be granted to any Eligible Person selected by the Committee. The value
of each stock unit under a Stock Unit Award is equal to the Fair Market Value of
the Common Stock on the applicable date or time period of determination, as
specified by the Committee. The Committee may grant Stock Unit Awards that are
Section 162(m) Awards, as well as Stock Unit Awards that are not Section 162(m)
Awards. The maximum number of units that may be subject to Stock Unit Awards
granted to a Participant during any one calendar year shall be limited to
250,000 units (subject to adjustment as provided in Section 4.2 hereof). A Stock
Unit Award shall be subject to such restrictions and conditions as the Committee
shall determine. A Stock Unit Award may be granted together with a dividend
equivalent right with respect to the shares of Common Stock subject to the
Award, which may be accumulated and may be deemed reinvested in additional stock
units, as determined by the Committee in its discretion.


Section 9.2                             Vesting of Stock Unit Awards. On the
Date of Grant, the Committee shall, in its discretion, determine any vesting
requirements with respect to a Stock Unit Award, which shall be set forth in the
Award Agreement. The requirements for vesting of a Stock Unit Award may be based
on the continued Service of the Participant with the Company or its Subsidiaries
for a specified time period (or periods) or on the attainment of a specified
performance goal (or goals) established by the Committee in its discretion. The
Committee may, in its discretion, accelerate the vesting of a Stock Unit Award
at any time. In the case of any Stock Unit Award that is a Section 162(m) Award,
any such performance-based vesting requirements shall be based upon the
performance criteria identified in Section 12.2 hereof, and the terms of the
Award shall otherwise comply with the requirements described in Section 12.3
hereof. A Stock Unit Award may also be granted on a fully vested basis, with a
deferred payment date as may be determined by the Committee or elected by the
Participant in accordance with the rules established by the Committee.


Section 9.3                             Payment of Stock Unit Awards. A Stock
Unit Award shall become payable to a Participant at the time or times determined
by the Committee and set forth in the Award Agreement, which may be upon or
following the vesting of the Award. Payment of a Stock Unit Award may be made,
at the discretion of the Committee, in cash or in shares of Common Stock, or in
a combination thereof, subject to applicable tax withholding requirements. Any
cash payment of a Stock Unit Award shall be made based upon the Fair Market
Value of the Common Stock, determined on such date or over such time period as
determined by the Committee. In the case of a Participant who is a "specified
employee" as defined in Section 409A of the Code at the time of any payment of a
Stock Unit Award upon the Participant's termination of Service, the payments
under the Stock Unit Award shall be deferred until the date that is six months
following the Participant's termination of Service to the extent necessary to
comply with Section 409A of the Code, with the terms of such deferral and
payment to be made in the manner determined by the Committee and set forth in
the Award Agreement.


8

--------------------------------------------------------------------------------

Section 9.4                             No Rights as Stockholder. The
Participant shall not have any rights as a stockholder with respect to the
shares subject to a Stock Unit Award until such time as shares of Common Stock
are delivered to the Participant pursuant to the terms of the Award Agreement.


10.           STOCK AWARDS


Section 10.1                          Grant of Stock Awards. A Stock Award may
be granted to any Eligible Person selected by the Committee.  A Stock Award may
be granted for past services, in lieu of bonus or other cash compensation, as
directors' compensation or for any other valid purpose as determined by the
Committee. A Stock Award granted to an Eligible Person represents shares of
Common Stock that are issued free of restrictions on transfer and free of
forfeiture conditions and to which such Eligible Person is entitled all
incidents of ownership, except as otherwise provided in the Plan and the Award
Agreement. The Committee may, in connection with any Stock Award, require the
payment of a specified purchase price. The Committee may grant Stock Awards that
are Section 162(m) Awards, as well as Stock Awards that are not Section 162(m)
Awards. The maximum number of shares of Common Stock that may be subject to
Stock Awards granted to a Participant during any one calendar year shall be
limited to 250,000 shares (subject to adjustment as provided in Section 4.2
hereof).


Section 10.2                          Rights as Stockholder. Subject to the
foregoing provisions of this Section 10 and the applicable Award Agreement, upon
the issuance of the shares of Common Stock under a Stock Award, the Participant
shall have all rights of a stockholder with respect to the shares of Common
Stock, including the right to vote the shares and receive all dividends and
other distributions paid or made with respect thereto.


11.          PERFORMANCE AWARDS


Section 11.1                          Grant of Performance Awards. The Committee
may grant Performance Awards under the Plan, which shall represent the right to
receive a payment in cash if performance goals established by the Committee for
a performance period are satisfied. The Committee may grant Performance Awards
that are Section 162(m) Awards, as well as Performance Awards that are not
Section 162(m) Awards. At the time a Performance Award is granted, the Committee
shall determine, in its sole discretion, the applicable performance period and
performance goals to be achieved during the performance period, as well as such
other conditions as the Committee deems appropriate. The Committee may also
determine a target payment amount or a range of payment amounts for each
Award. The performance goals applicable to a Performance Award grant may be
subject to adjustments as the Committee shall deem appropriate to reflect
significant unforeseen events, such as changes in law, accounting practices or
unusual or nonrecurring items or occurrences. The Committee's authority to make
such adjustments shall be subject to such limitations as the Committee deems
appropriate in the case of a Performance Award that is a Section 162(m)
Award. In the case of any Performance Award that is a Section 162(m) Award,
performance goals shall be based upon the performance criteria identified in
Section 12.2 hereof, and the terms of the Award shall otherwise comply with the
requirements described in Section 12.3 hereof. The maximum amount of cash
compensation that may be paid to a Participant during any one calendar year
under Performance Awards shall be $1 million.


Section 11.2                          Payment of Performance Awards. At the end
of the performance period, the Committee shall determine the extent to which
performance goals have been attained, or a degree of achievement between minimum
and maximum levels, in order to establish the level of payment to be made, if
any. Payments of Performance Awards shall generally be made as soon as
practicable following the end of the performance period, subject to any tax
withholding requirements. In the case of a Participant who is a "specified
employee" as defined in Section 409A of the Code at the time of any payment of a
Performance Award upon the Participant's termination of Service, the payments
under the Performance Award shall be deferred until the date that is six months
following the Participant's termination of Service to the extent necessary to
comply with Section 409A of the Code, with the terms of such deferral and
payment to be made in the manner determined by the Committee and set forth in
the Award Agreement.


9

--------------------------------------------------------------------------------

12.          SECTION 162(M) AWARDS


Section 12.1                          Awards. Awards of Stock Options and Stock
Appreciation Rights granted under the Plan are intended by their terms to
qualify as Section 162(m) Awards. Restricted Stock Awards, Stock Unit Awards,
Stock Awards and Performance Awards granted under the Plan may qualify as
Section 162(m) Awards if the Awards are granted or become payable or vested
based upon pre-established performance goals in accordance with this Section 12.


Section 12.2                          Performance Criteria. In the case of a
Restricted Stock Award, Stock Unit Award, Stock Award or Performance Award that
is intended to be a Section 162(m) Award, the performance criteria upon which
the grant, payment or vesting may be based shall be limited to one or more of
the following performance measures, which may be applied with respect to the
Company, any Subsidiary or any business unit: (i) total stockholder return; (ii)
stock price increase; (iii) return on equity; (iv) return on capital; (v) return
on investment; (vi) earnings per share, diluted or basic; (vii) EBIT (earnings
before interest and taxes); (viii) EBITDA (earnings before interest, taxes,
depreciation and amortization); (ix) cash flow (including operating cash flow,
free cash flow, discounted cash flow, and cash flow in excess of costs of
capital); (x) net or gross revenue; (xi) operating expenses; (xii) gross or
operating margin; (xiii) execution of a corporate collaboration agreement
relating to a product candidate of the Company; (xiv) acceptance by the U.S.
Food and Drug Administration ("FDA") or a comparable foreign regulatory
authority of a final New Drug Application, a Biologic License Application or
similar document; (xv) approval for marketing of a product candidate of the
Company by the FDA or a comparable foreign regulatory authority; (xvi) obtaining
a specified level of financing for the Company, as determined by the Committee,
including through government grants (or similar awards) and the issuance of
securities; and (xvii) commencement of a particular stage of clinical trials for
a product candidate of the Company. The foregoing performance criteria shall
have any reasonable definitions that the Committee may specify, which may
include or exclude any items specified by the Committee, including but not
limited to any or all of the following items: discontinued operations,
extraordinary, unusual or non-recurring items, effects of accounting changes,
effects of currency or interest rate fluctuations, effects of financing
activities (e.g., effect on earnings per share of issuing convertible debt
securities), changes in tax rates, expenses for restructuring or productivity
initiatives, litigation losses, non-operating items, effects of acquisitions or
divestitures and changes of law or regulation affecting the Company's
business. The foregoing performance measures may be determined on an absolute
basis or relative to internal goals or relative to levels attained in prior
years, or related to other companies or indices, or as ratios expressing
relationships between two or more performance measures. In the case of Awards
that are not Section 162(m) Awards, the Committee may designate performance
criteria from among the foregoing or such other performance criteria as it shall
determine in its sole discretion.


Section 12.3                          Section 162(m) Requirements. In the case
of a Restricted Stock Award, Stock Unit Award, Stock Award or Performance Award
that is intended to be a Section 162(m) Award, the Committee shall make such
determinations with respect to an Award as required by section 162(m) of the
Code within 90 days after the beginning of the performance period (or such other
time period as is required under section 162(m) of the Code). As and to the
extent required by section 162(m) of the Code, the terms of an Award that is a
Section 162(m) Award must state, in terms of an objective formula or standard,
the method of computing the amount of compensation payable under the Award, and
must preclude discretion to increase the amount of compensation payable under
the terms of the Award (but may allow the Committee discretion to decrease the
amount of compensation payable).


13.          CHANGE IN CONTROL


Section 13.1                          Effect of Change in Control. The Committee
may, at the time of the grant of an Award and as set forth in an Award
Agreement, provide for the effect of a "Change in Control" on an Award.  Such
provisions may include any one or more of the following: (i) the acceleration or
extension of time periods for purposes of exercising, vesting in, or realizing
gain from any Award, (ii) the elimination or modification of performance or
other conditions related to the payment or other rights under an Award, (iii)
provision for the cash settlement of an Award for an equivalent cash value, as
determined by the Committee, or (iv) such other modification or adjustment to an
Award as the Committee deems appropriate to maintain and protect the rights and
interests of Participants upon or following a Change in Control.  To the extent
necessary for compliance with Section 409A of the Code, an Award Agreement shall
provide that an Award subject to the requirements of Section 409A that would
otherwise become payable upon a Change in Control shall only become payable to
the extent that the requirements for a "change in control" for purposes of
Section 409A have been satisfied.


10

--------------------------------------------------------------------------------

Section 13.2                          Definition of Change in Control. For
purposes of the Plan, unless otherwise defined in an Award Agreement, a "Change
in Control" shall be deemed to have occurred upon:


(i)
a change in the composition of the Board such that during any period of two
consecutive years, individuals who at the beginning of such period constitute
the Board, and any new director (other than a director designated by a person
who has entered into an agreement with the Company to effect a transaction
described in clause (ii) or (iii) of this Section 13.2) whose election by the
Board or nomination for election by the Company's stockholders was approved by a
vote of at least two-thirds of the directors then still in office who either
were directors at the beginning of the period or whose election or nomination
for election was previously so approved, cease for any reason to constitute at
least a majority of the members thereof;
(ii)
the consummation of a merger, consolidation, reorganization or similar corporate
transaction, whether or not the Company is the surviving corporation in such
transaction, in which outstanding shares of Common Stock are converted into (A)
shares of stock of another company, other than a conversion into shares of
voting common stock of the successor corporation (or a holding company thereof)
representing more than 50% of the voting power of all capital stock thereof
outstanding immediately after the merger or consolidation, or (B) other
securities (of either the Company or another company) or cash or other property;
(iii)
any "Person" (as such term is used in Sections 13(d)(3) and 14(d)(2) of the
Exchange Act), except that such term shall not include (A) the Company, (B) a
trustee or other fiduciary holding securities under an employee benefit plan of
the Company, (C) an underwriter temporarily holding securities pursuant to an
offering of such securities, or (D) a corporation owned, directly or indirectly,
by the stockholders of the Company in substantially the same proportions as
their ownership of stock of the Company, who is or becomes the "Beneficial
Owner" (as defined in Rule 13d-3 under the Exchange Act), directly or
indirectly, of securities of the Company (not including in the securities
Beneficially Owned by such Person any securities acquired directly from the
Company) representing 30% or more of the voting power of all capital stock
thereof outstanding, excluding any Person who is an officer or director of the
Company or who becomes such a Beneficial Owner in connection with a transaction
described in clause (ii) of this Section 13.2; or
(iv)
the consummation of (A) the sale or other disposition of all or substantially
all of the assets of the Company, or (B) a complete liquidation or dissolution
of the Company.



14.          GENERAL PROVISIONS


Section 14.1                          Award Agreement. To the extent deemed
necessary by the Committee, an Award under the Plan shall be evidenced by an
Award Agreement in a written or electronic form approved by the Committee
setting forth the number of shares of Common Stock or units subject to the
Award, the exercise price, base price, or purchase price of the Award, the time
or times at which an Award will become vested, exercisable or payable and the
term of the Award. The Award Agreement may also set forth the effect on an Award
of termination of Service under certain circumstances. The Award Agreement shall
be subject to and incorporate, by reference or otherwise, all of the applicable
terms and conditions of the Plan, and may also set forth other terms and
conditions applicable to the Award as determined by the Committee consistent
with the limitations of the Plan. Award Agreements evidencing Incentive Stock
Options shall contain such terms and conditions as may be necessary to meet the
applicable provisions of section 422 of the Code. The grant of an Award under
the Plan shall not confer any rights upon the Participant holding such Award
other than such terms, and subject to such conditions, as are specified in the
Plan as being applicable to such type of Award (or to all Awards) or as are
expressly set forth in the Award Agreement. The Committee need not require the
execution of an Award Agreement by a Participant, in which case, acceptance of
the Award by the Participant shall constitute agreement by the Participant to
the terms, conditions, restrictions and limitations set forth in the Plan and
the Award Agreement as well as the administrative guidelines of the Company in
effect from time to time.


11

--------------------------------------------------------------------------------

Section 14.2                          Forfeiture Events/Representations. The
Committee may specify in an Award Agreement at the time of the Award that the
Participant's rights, payments and benefits with respect to an Award shall be
subject to reduction, cancellation, forfeiture or recoupment upon the occurrence
of certain specified events, in addition to any otherwise applicable vesting or
performance conditions of an Award. Such events shall include, but shall not be
limited to, termination of Service for cause, violation of material Company
policies, breach of noncompetition, confidentiality or other restrictive
covenants that may apply to the Participant, or other conduct by the Participant
that is detrimental to the business or reputation of the Company. The Committee
may also specify in an Award Agreement that the Participant's rights, payments
and benefits with respect to an Award shall be conditioned upon the Participant
making a representation regarding compliance with noncompetition,
confidentiality or other restrictive covenants that may apply to the Participant
and providing that the Participant's rights, payments and benefits with respect
to an Award shall be subject to reduction, cancellation, forfeiture or
recoupment on account of a breach of such representation.


Section 14.3                          No Assignment or Transfer;
Beneficiaries. Except as provided in Section 6.6 hereof, Awards under the Plan
shall not be assignable or transferable by the Participant, except by will or by
the laws of descent and distribution, and shall not be subject in any manner to
assignment, alienation, pledge, encumbrance or charge. Notwithstanding the
foregoing, the Committee may provide in an Award Agreement that the Participant
shall have the right to designate a beneficiary or beneficiaries who shall be
entitled to any rights, payments or other benefits specified under an Award
following the Participant's death. During the lifetime of a Participant, an
Award shall be exercised only by such Participant or such Participant's guardian
or legal representative. In the event of a Participant's death, an Award may, to
the extent permitted by the Award Agreement, be exercised by the Participant's
beneficiary as designated by the Participant in the manner prescribed by the
Committee or, in the absence of an authorized beneficiary designation, by the
legatee of such Award under the Participant's will or by the Participant's
estate in accordance with the Participant's will or the laws of descent and
distribution, in each case in the same manner and to the same extent that such
Award was exercisable by the Participant on the date of the Participant's death.


Section 14.4                          Deferrals of Payment. The Committee may in
its discretion permit a Participant to defer the receipt of payment of cash or
delivery of shares of Common Stock that would otherwise be due to the
Participant by virtue of the exercise of a right or the satisfaction of vesting
or other conditions with respect to an Award. If any such deferral is to be
permitted by the Committee, the Committee shall establish rules and procedures
relating to such deferral in a manner intended to comply with the requirements
of Section 409A of the Code, including, without limitation, the time when an
election to defer may be made, the time period of the deferral and the events
that would result in payment of the deferred amount, the interest or other
earnings attributable to the deferral and the method of funding, if any,
attributable to the deferred amount.


Section 14.5                          Rights as Stockholder. A Participant shall
have no rights as a holder of shares of Common Stock with respect to any
unissued securities covered by an Award until the date the Participant becomes
the holder of record of such securities. Except as provided in Section 4.2
hereof, no adjustment or other provision shall be made for dividends or other
stockholder rights, except to the extent that the Award Agreement provides for
dividend payments or dividend equivalent rights.


Section 14.6                          Employment or Service. Nothing in the
Plan, in the grant of any Award or in any Award Agreement shall confer upon any
Eligible Person or Participant any right to continue in the Service of the
Company or any of its Subsidiaries, or interfere in any way with the right of
the Company or any of its Subsidiaries to terminate the employment or other
service relationship of an Eligible Person or Participant for any reason at any
time.


12

--------------------------------------------------------------------------------

Section 14.7                          Securities Laws. No shares of Common Stock
will be issued or transferred pursuant to an Award unless and until all then
applicable requirements imposed by Federal and state securities and other laws,
rules and regulations and by any regulatory agencies having jurisdiction, and by
any exchanges upon which the shares of Common Stock may be listed, have been
fully met. As a condition precedent to the issuance of shares pursuant to the
grant or exercise of an Award, the Company may require the Participant to take
any reasonable action to meet such requirements. The Committee may impose such
conditions on any shares of Common Stock issuable under the Plan as it may deem
advisable, including, without limitation, restrictions under the Securities Act
of 1933, as amended, under the requirements of any exchange upon which such
shares of the same class are then listed, and under any blue sky or other
securities laws applicable to such shares. The Committee may also require the
Participant to represent and warrant at the time of issuance or transfer that
the shares of Common Stock are being acquired only for investment purposes and
without any current intention to sell or distribute such shares.


Section 14.8                          Tax Withholding. The Participant shall be
responsible for payment of any taxes or similar charges required by law to be
withheld from an Award or an amount paid in satisfaction of an Award, which
shall be paid by the Participant on or prior to the payment or other event that
results in taxable income in respect of an Award. The Award Agreement may
specify the manner in which the withholding obligation shall be satisfied with
respect to the particular type of Award.


Section 14.9                          Unfunded Plan. The adoption of the Plan
and any reservation of shares of Common Stock or cash amounts by the Company to
discharge its obligations hereunder shall not be deemed to create a trust or
other funded arrangement. Except upon the issuance of Common Stock pursuant to
an Award, any rights of a Participant under the Plan shall be those of a general
unsecured creditor of the Company, and neither a Participant nor the
Participant's permitted transferees or estate shall have any other interest in
any assets of the Company by virtue of the Plan. Notwithstanding the foregoing,
the Company shall have the right to implement or set aside funds in a grantor
trust, subject to the claims of the Company's creditors or otherwise, to
discharge its obligations under the Plan.


Section 14.10                       Other Compensation and Benefit Plans. The
adoption of the Plan shall not affect any other stock incentive or other
compensation plans in effect for the Company or any Subsidiary, nor shall the
Plan preclude the Company from establishing any other forms of stock incentive
or other compensation or benefit program for employees of the Company or any
Subsidiary. The amount of any compensation deemed to be received by a
Participant pursuant to an Award shall not constitute includable compensation
for purposes of determining the amount of benefits to which a Participant is
entitled under any other compensation or benefit plan or program of the Company
or any Subsidiary, including, without limitation, under any bonus, pension,
profit-sharing, life insurance, salary continuation or severance benefits plan,
except to the extent specifically provided by the terms of any such plan.


Section 14.11                       Plan Binding on Transferees. The Plan shall
be binding upon the Company, its transferees and assigns, and the Participant,
the Participant's executor, administrator and permitted transferees and
beneficiaries.


Section 14.12                       Severability. If any provision of the Plan
or any Award Agreement shall be determined to be illegal or unenforceable by any
court of law in any jurisdiction, the remaining provisions hereof and thereof
shall be severable and enforceable in accordance with their terms, and all
provisions shall remain enforceable in any other jurisdiction.


Section 14.13                       Foreign Jurisdictions. The Committee may
adopt, amend and terminate such arrangements and grant such Awards, not
inconsistent with the intent of the Plan, as it may deem necessary or desirable
to comply with any tax, securities, regulatory or other laws of other
jurisdictions with respect to Awards that may be subject to such laws. The terms
and conditions of such Awards may vary from the terms and conditions that would
otherwise be required by the Plan solely to the extent the Committee deems
necessary for such purpose. Moreover, the Board may approve such supplements to
or amendments, restatements or alternative versions of the Plan, not
inconsistent with the intent of the Plan, as it may consider necessary or
appropriate for such purposes, without thereby affecting the terms of the Plan
as in effect for any other purpose.


13

--------------------------------------------------------------------------------

Section 14.14                       Substitute Awards in Corporate
Transactions. Nothing contained in the Plan shall be construed to limit the
right of the Committee to grant Awards under the Plan in connection with the
acquisition, whether by purchase, merger, consolidation or other corporate
transaction, of the business or assets of any corporation or other
entity. Without limiting the foregoing, the Committee may grant Awards under the
Plan to an employee or director of another corporation who becomes an Eligible
Person by reason of any such corporate transaction in substitution for awards
previously granted by such corporation or entity to such person. The terms and
conditions of the substitute Awards may vary from the terms and conditions that
would otherwise be required by the Plan solely to the extent the Committee deems
necessary for such purpose. Any shares of Common Stock subject to these
substitute Awards shall not be counted against any of the maximum share
limitations set forth in the Plan.


Section 14.15                       Governing Law. The Plan and all rights
hereunder shall be subject to and interpreted in accordance with the laws of the
State of Delaware, without reference to the principles of conflicts of laws, and
to applicable Federal securities laws.


Section 14.16                       Section 409A Compliance. To the extent
applicable, it is intended that the Plan and all Awards hereunder comply with
the requirements of Section 409A of the Code, and the Plan and all Award
Agreements shall be interpreted and applied by the Committee in a manner
consistent with this intent in order to avoid the imposition of any additional
tax under Section 409A of the Code. In the event that any provision of the Plan
or an Award Agreement is determined by the Committee to not comply with the
applicable requirements of Section 409A of the Code, the Committee shall have
the authority to take such actions and to make such interpretations or changes
to the Plan or an Award Agreement as the Committee deems necessary to comply
with such requirements, provided that the Committee shall act in a manner that
is intended to preserve the economic value of the Award to the
Participant. Notwithstanding the foregoing or anything elsewhere in the Plan or
an Award Agreement to the contrary, if a Participant is a "specified employee"
as defined in Section 409A of the Code at the time of termination of Service
with respect to an Award, then solely to the extent necessary to avoid the
imposition of any additional tax under Section 409A of the Code, the
commencement of any payments or benefits under the Award shall be deferred until
the date that is six months following the Participant's termination of Service
(or such other period as required to comply with Section 409A).


15.          EFFECTIVE DATE; AMENDMENT AND TERMINATION


Section 15.1                          Effective Date. The Plan became effective
following its adoption by the Board and its approval by the Company's
stockholders on the date of the 2005 Annual Meeting of Stockholders. The term of
the Plan shall be ten (10) years from the date of such adoption by the Board,
subject to Section 15.3 hereof. The Plan as amended and restated herein became
effective following its adoption by the Board and its approval by the Company's
stockholders on the date of the 2007 Annual Meeting of Stockholders.


Section 15.2                          Amendment. The Board may at any time and
from time to time and in any respect, amend or modify the Plan. The Board may
seek the approval of any amendment or modification by the Company's stockholders
to the extent it deems necessary or advisable in its discretion for purposes of
compliance with section 162(m) or section 422 of the Code, the listing
requirements of the NASDAQ or other exchange or securities market or for any
other purpose. No amendment or modification of the Plan shall adversely affect
any Award theretofore granted without the consent of the Participant or the
permitted transferee of the Award. Notwithstanding the foregoing and
notwithstanding anything to the contrary in the Plan, the Board may amend the
Plan and any outstanding Award Agreement solely to comply with any new
regulations or other guidance from the Internal Revenue Service under section
409A of the Code without the consent of the Participant or the permitted
transferee of the Award.


        Section 15.3                          Termination. The Plan shall
terminate on April 4, 2015, which is the date immediately preceding the tenth
anniversary of the date of the Plan's adoption by the Board. The Board may, in
its discretion and at any earlier date, terminate the Plan.  Notwithstanding the
foregoing, no termination of the Plan shall adversely affect any Award
theretofore granted without the consent of the Participant or the permitted
transferee of the Award.
 
 
14